The Trial Judge handed to the jury a chart listing "the crimes submitted to you" and directing the jury to consider such crimes "in the order in which they are set forth on this Chart." The sequence on the chart was as follows: "Murder in the first degree, as a felony murder; murder in the first degree by premeditated and deliberate design; murder in the second degree; manslaughter in the first degree; manslaughter in the second degree". This procedure is now challenged by the defendant as being inconsistent with the opinion of CONWAY, J., in People v.Snyder (297 N.Y. 81, 90-91), but the proposition thus invoked (which had the support of three members of this court in theSnyder case) cannot here be considered, since the point is not presented by sufficient exceptions. (See Code Crim. Pro., § 420-a.)
The judgment should be affirmed.
LOUGHRAN, Ch. J., LEWIS, CONWAY, DESMOND, THACHER, DYE and FULD, JJ., concur.
Judgment affirmed.